                       UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN
   ______________________________________________________________________________

   In re: Michael A. Gral,                                Case No. 16-21329-gmh

                                Debtor.                   Chapter 7

   ______________________________________________________________________________

                  SECOND APPLICATION BY TRUSTEE TO EMPLOY
          ATTORNEY NATHANIEL CADE, JR. AND CADE LAW GROUP, LLC
                         AS ATTORNEY FOR THE TRUSTEE
   ______________________________________________________________________________

            NOW COMES, Steven R. McDonald, trustee of the above-captioned case (“Trustee”),

   who applies to the Court for authority to employ Attorney Nathaniel Cade, Jr. and Cade Law

   Group LLC as attorney for the Trustee, pursuant to 11 U.S.C. §327(a). This is the second

   application to employ Attorney Cade, and the services requested are separate and distinct from

   those included in the previous application filed on May 13, 2019. In support, the Trustee states

   as follows:

            1. On February 20, 2016, an order for relief under Chapter 11 of the Bankruptcy Code

                 was entered in this case. The Debtor converted to a Chapter 7 on March 20, 2019.

            2. The undersigned is the qualified and acting trustee in this Chapter 7 case.

            3. The Trustee desires to employ Attorney Nathaniel Cade, Jr. and Cade Law Group,

                 LLC in the professional capacity of Attorney for the Trustee.

            4. The legal services to be rendered and the estimated cost for each such service are as

                 follows:



Steven R. McDonald, Chapter 7 Trustee
7280 S. 13th Street, Suite 103
Oak Creek, WI 53154
(414) 226-2200 Phone/(414) 289-8384 Fax
smcdonald@mcdonaldlawllc.com


                                                     1

                   Case 16-21329-gmh        Doc 1666     Filed 05/16/19      Page 1 of 3
       a. Recover assets on behalf of the bankruptcy estate. The pursuit of those assets

           may include discovery, litigation, negotiations, and other necessary tasks to

           locate and recover said assets.

5. The Applicant’s compensation will be a contingency basis of 30% plus out-of-pocket

   costs and expenses.

6. The Trustee has made the following personal efforts to resolve this matter on his own:

   None.

7. Attorney Nathaniel Cade, Jr. of Cade Law Group LLC is experienced in the matters

   for which Applicant is to be employed and is qualified to represent the Trustee. Mr.

   Cade earned his law degree from the University of Michigan Law School in 1996.

   Mr. Cade is licensed to practice law in State of Wisconsin, and is a member of the

   State Bar of Wisconsin. Prior to forming his own law firm, Mr. Cade was a partner

   and the general counsel at Gonzalez Saggio & Harlan, large multi-office law firm and

   a partner with Michael Best & Friedrich LLP. Currently, he is the owner of Cade

   Law Group LLC in Wisconsin practicing in, among other areas, civil litigation, with

   an emphasis on complex commercial disputes. Attorney Cade also has litigated

   bankruptcy matters.

8. In this case, the Trustee has made the following efforts to obtain comparable services

   at a lower cost: The Trustee discussed hiring attorneys Michael Dunn and Douglas

   Mann with those individuals and they both stated that they had previous conflicts in

   this matter that would prevent them from representing the estate. The Trustee has

   reviewed this matter and discussed it with Attorney Cade and is of the opinion that

   due to the nature of this case and its complexity that this is the reasonable value of the



                                         2

     Case 16-21329-gmh         Doc 1666      Filed 05/16/19       Page 2 of 3
            services to be provided. Accordingly, an experienced trial attorney is required to

            maximize the potential for a favorable outcome on behalf of the bankruptcy estate.

        9. For the preceding reasons, the Trustee believes it is in the best interest of the estate to

            employ the above-named attorney or firm to perform the services set forth at the cost

            set forth. This is a complex case.

        10. The Trustee has read the attorney’s Affidavit of Disinterest made pursuant to F.R.B.P.

            2014 and, to the best of the Trustee’s knowledge, believes the affidavit to be true and

            correct.

        11. No fees shall be paid to said attorney and/or firm except upon proper application to

            and approval by the Court.

        WHEREFORE, the Trustee requests an Order authorizing the Trustee to employ the

above-referenced attorney and firm in accordance with the terms and provisions of this second

application. The Trustee does not intend to file a brief in connection with this second

application, but reserves the right to file a responsive brief, if necessary.



Dated this 14th day of May, 2019.

                                                 /s/ Steven R. McDonald
                                                 Steven R. McDonald, Trustee
                                                 7280 S. 13th Street, Suite 103
                                                 Oak Creek, WI 53154
                                                  (414) 226-2200 Telephone
                                                  (414) 289-8384 Facsimile
                                                 smcdonald@mcdonaldlawllc.com




                                                   3

             Case 16-21329-gmh           Doc 1666      Filed 05/16/19       Page 3 of 3
